 1   Erin M. McCartney, SBN 308803
     Mark S. Krause, SBN 302732
 2   ZBS Law, LLP
     30 Corporate Park, Suite 450
 3   Irvine, CA 92606
     (714) 848-7920 / FAX: (714) 908-2615
 4   Email: bankruptcy@zbslaw.com
     File No. 17003476
 5
     Attorneys for Movant, Wilmington Savings Fund Society, FSB, doing business as Christiana
 6   Trust, not in its individual capacity, but solely as trustee for BCAT 2015-14BTT
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                          OAKLAND DIVISION
10

11
      In re:                                               Case No.: 17-40148
12                                                         Chapter 13
      Indalecio Vazquez,                                   R.S. No. MSK-1
13

14                                                         Hearing –
                              Debtor.                      Date: July 8, 2020
15                                                         Time: 9:30 a.m.
                                                           Place: Video or Telephonic Only
16

17

18                                      CERTIFICATE OF SERVICE
               I, Michele Dapello, certify that I am an employee of ZBS Law, LLP, 30 Corporate Park,
19
     Suite 450, Irvine, CA 92606, over the age of 18, and not a party within this action. I, further
20
     certify, that on the 19th day of June, 2020, I served via U.S. Mail a copy of the NOTICE OF
21
     HEARING ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11
22
     U.S.C. §362(d)(1) (REAL PROPERTY) addressed to the following:
23

24

25
     //
26
     //
27

28

     Case: 17-40148        Doc# 35-1                  1
                                         Filed: 06/19/20   Entered: 06/19/20 14:28:56        Page 1 of
                                                     2
 1    Indalecio Vazquez
      24843 Whitman Street                      Debtor (Pro Se)
 2    Hayward, CA 94544
 3
      Martha G. Bronitsky                       Chapter 13 Trustee
 4    ctdocs@ch13sj.com
 5
      Office of the United States Trustee       United States Trustee/Oakland
 6    USTPRegion17.OA.ECF@usdoj.gov

 7

 8

 9
                                                /s/ Michele Dapello
10
                                                An Employee of ZBS Law, LLP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 17-40148    Doc# 35-1                  2
                                     Filed: 06/19/20   Entered: 06/19/20 14:28:56   Page 2 of
                                                 2
